NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-1579

                          MITCHELL ENTERPRISES, LTD.,

                                                            Appellant,

                                           v.

                      David L. Bibb, ACTING ADMINISTRATOR,
                      GENERAL SERVICES ADMINISTRATION,

                                                            Appellee.


       William P. Weir, Law Offices of William P. Weir, of Fort Worth, Texas, argued for
appellant.

      James W. Poirier, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for appellee. With him
on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; and Kirk T. Manhardt, Assistant Director.

Appealed from: Civilian Board of Contract Appeals

Administrative Judge Stephen M. Daniels
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-1579


                         MITCHELL ENTERPRISES, LTD.,

                                                     Appellant,

                                         v.

                     David L. Bibb, ACTING ADMINISTRATOR,
                     GENERAL SERVICES ADMINISTRATION,

                                                     Appellee.


                                  Judgment


ON APPEAL from the       Civilian Board of Contract Appeals

in CASE NO(S).           402

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, BRYSON and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED July 9, 2008                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk